USCA11 Case: 20-12384      Date Filed: 06/13/2022   Page: 1 of 5




                                        [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-12384
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
MICHAEL RAY ALFORD,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Northern District of Florida
           D.C. Docket No. 5:16-cr-00028-RH-MAF-1
                   ____________________
USCA11 Case: 20-12384              Date Filed: 06/13/2022          Page: 2 of 5




2                           Opinion of the Court                        20-12384


Before WILSON, JORDAN, and BLACK, Circuit Judges.
PER CURIAM:
       Michael Ray Alford, a federal prisoner serving a 180-month
sentence for one count of knowingly receiving child pornography,
appeals following the district court’s denial of her motions for com-
passionate release under 18 U.S.C. § 3582(c)(1)(A) and reconsidera-
tion of that order. 1 Alford challenges the district court’s determi-
nation that the 18 U.S.C. § 3553 factors weighed against her release.
She also asserts the district court failed to consider her additional
evidence offered in support of her motion for reconsideration. Af-
ter review, 2 we dismiss in part and affirm in part.
       A district court has no inherent authority to modify a de-
fendant’s sentence, and it may do so “only when authorized by a
statute or rule.” United States v. Puentes, 803 F.3d 597, 605–06

1 Alford also challenges the district court’s denial of bond pending the disposi-
tion of her 28 U.S.C. § 2255 motion and request for reconsideration of that
order. However, we lack jurisdiction over these issues and dismiss that por-
tion of Alford’s appeal. See Gonzalez v. Thaler, 565 U.S. 134, 142 (2012) (dis-
cussing necessity of a certificate of appealability); Pagan v. United States, 353
F.3d 1343, 1346 (11th Cir. 2003) (applying the rule to denial of bond in a post-
conviction proceeding).
2 We review determinations about a defendant’s eligibility for an 18 U.S.C.
§ 3582(c) sentence reduction de novo. United States v. Bryant, 996 F.3d 1243,
1251 (11th Cir.), cert. denied, 142 S. Ct. 583 (2021). We review a district court’s
denial of a prisoner’s § 3582(c)(1)(A) motion for abuse of discretion. United
States v. Harris, 989 F.3d 908, 911 (11th Cir. 2021). We review the denial of a
motion for reconsideration for abuse of discretion. United States v. Simms,
385 F.3d 1347, 1356 (11th Cir. 2004).
USCA11 Case: 20-12384          Date Filed: 06/13/2022      Page: 3 of 5




20-12384                Opinion of the Court                           3

(11th Cir. 2015). Once a prisoner has fully exhausted all adminis-
trative remedies with the Bureau of Prisons, a district court may
grant her motion for compassionate release, “after considering the
factors set forth in [18 U.S.C. § 3553(a)] to the extent that they are
applicable, if it finds that . . . extraordinary and compelling reasons
warrant such a reduction . . . and that such a reduction is consistent
with applicable policy statements issued by the Sentencing Com-
mission.” 18 U.S.C. § 3582(c)(1)(A)(i).
        When considering the § 3553(a) factors, it is not necessary
for the district court to state on the record that it has explicitly con-
sidered each of the § 3553(a) factors or to discuss each of the factors.
United States v. Kuhlman, 711 F.3d 1321, 1326 (11th Cir. 2013). An
acknowledgment by the district court that it considered the
§ 3553(a) factors is sufficient. United States v. Turner, 474 F.3d
1265, 1281 (11th Cir. 2007). Moreover, the weight given to any of
the § 3553(a) factors is committed to the sound discretion of the
district court. United States v. Croteau, 819 F.3d 1293, 1309 (11th
Cir. 2016). “A district court abuses its discretion when it (1) fails to
afford consideration to relevant factors that were due significant
weight, (2) gives significant weight to an improper or irrelevant fac-
tor, or (3) commits a clear error of judgment in considering the
proper factors.” United States v. Irey, 612 F.3d 1160, 1189 (11th
Cir. 2010) (en banc).
       A district court’s sentence must be sufficient, but not greater
than necessary, to achieve the goals of sentencing, which are: re-
flecting the seriousness of the offense, promoting respect for the
USCA11 Case: 20-12384         Date Filed: 06/13/2022    Page: 4 of 5




4                      Opinion of the Court                 20-12384

law, providing just punishment, deterring future criminal conduct,
protecting the public, and providing the defendant with any
needed training or treatment. 18 U.S.C. § 3553(a). Section 3553(a)
also requires district courts to consider the nature and circum-
stances of the offense, the defendant’s history and characteristics,
the kinds of sentences available, the Sentencing Guidelines, any
pertinent policy statement, the need to avoid disparate sentences
for defendants with similar records, and the need to provide resti-
tution to any victims. Id.
       To the extent Alford has preserved a challenge to the district
court’s consideration of the § 3553(a) factors, the district court did
not abuse its discretion in concluding the § 3553(a) factors did not
support a reduction in sentence. At the time of the order, Alford
had served 43 months of her 180-month custodial sentence, which
was not a substantial portion of her sentence. Thus, the district
court did not abuse its discretion in finding the “sentence as im-
posed remain[ed] the appropriate sentence.” Additionally, the rec-
ord showed Alford had a long criminal history, including two child
pornography offenses. 18 U.S.C. § 3553(a). Alford does not directly
challenge the district court’s conclusions about the § 3553 factors,
in effect, asking this Court to second guess the district court’s
weighing of the § 3553(a) factors, which this Court will not do un-
der these circumstances. See United States v. Pugh, 515 F.3d 1179,
1191 (11th Cir. 2008) (stating we will not second guess the weight
the district court gave to a § 3553(a) factor so long as the sentence
is reasonable under the circumstances). The district court
USCA11 Case: 20-12384         Date Filed: 06/13/2022    Page: 5 of 5




20-12384               Opinion of the Court                         5

considered the § 3553(a) factors, acknowledged Alford’s argu-
ments, and weighed the factors in a reasonable manner, and there
is no abuse of discretion. Turner, 474 F.3d at 1281; Croteau, 819
F.3d at 1309.
       The district court also did not abuse its discretion in denying
Alford’s motion for reconsideration because the motion largely
raised the same arguments as prior filings—that she was innocent,
that she was suffering due to her medical conditions and receiving
inadequate care for these conditions in prison, her father’s death,
and her mother’s health and age. See Arthur v. King, 500 F.3d 1335,
1343–44 (11th Cir. 2007) (affirming the denial of a motion for re-
consideration when the defendant did not present newly discov-
ered evidence). Much of the evidence she submitted could have
been submitted before judgment was entered. See Richardson v.
Johnson, 598 F.3d 734, 740 (11th Cir. 2010) (stating a motion for
reconsideration may not be used to relitigate old matters or present
arguments or evidence that could have been presented before judg-
ment was entered). Moreover, the evidence submitted largely ad-
dressed her Eighth Amendment arguments and was nonresponsive
to the § 3553(a) factors underlying the district court’s decision.
       Accordingly, we affirm the district court’s denial of Alford’s
motion for compassionate release and denial of her motion for re-
consideration of the same, and, as noted above, dismiss the portion
of her appeal over which we have no jurisdiction.
      AFFIRMED IN PART, DISMISSED IN PART.